department of the treasury internal_revenue_service index no number release date ben franklin station washington dc person to contact p o box telephone number refer reply to cc dom p si plr-105196-98 date date legend taxpayer property trust state x dear this is in response to your letter dated date and prior correspondence in which you requested rulings concerning a qualified_personal_residence_trust specifically you have requested the following rulings during the trust term taxpayer will be treated as the owner of the income and corpus of trust for federal_income_tax purposes and therefore will be entitled to deductions for mortgage interest taxes and other deductions applicable to property during the trust term without regard to whether taxpayer makes the payments directly or trust makes the payments property including improvements is not in excess of that which is reasonably appropriate for residential purposes within the meaning of sec_25_2702-5 of the gift_tax regulations leasing the caretaker residence and occupancy during the trust term by lessee of the caretaker residence will not cause property to fail to qualify as a personal_residence under sec_2702 of the internal_revenue_code or sec_25 c iii trust's provisions satisfy the requirements of sec_25_2702-5 and taxpayer's transfer qualifies as a transfer to a qualified_personal_residence_trust qprt if any of the assets of trust are converted to a qualified_annuity_interest taxpayer’s retained_interest will be a qualified_interest under sec_2702 and the value of that interest will be determined under sec_7520 a rental agreement to rent the residence after the expiration of the trust term between taxpayer and her children will not disqualify trust from being a qualified_personal_residence_trust the rental agreement will not result in the inclusion of property in taxpayer's gross_estate under sec_2036 taxpayer's transfer of the contingent_remainder interest in trust is a completed_gift for gift_tax purposes the value of which is equal to the fair_market_value of property transferred to trust minus a the present_value of taxpayer's retained income_interest in property determined under sec_7520 and b taxpayer's retained contingent reversion in property determined under sec_7520 the facts and representations submitted are summarized as follows taxpayer owns fee simple title to property located in state property consists of one parcel on the local_tax map and is assessed as one parcel for property_tax purposes property is improved by a large single family dwelling a swimming pool a caretaker residence a garage a small barn or stable and a fenced pasture property is similar in size to nearby properties used for residential purposes taxpayer uses the main house as a personal_residence and has done so for over x years the caretaker residence is leased to an unrelated third party at fair_market_value on a month to month basis no services are provided by the taxpayer in connection with the leased premises other than ordinary maintenance no commercial activity is conducted on property taxpayer proposes to transfer property with improvements to a qualified_personal_residence_trust qprt prior to transferring property to trust taxpayer will donate a permanent conservation_easement on the property to state environmental trust the easement would preclude division and development of the entire parcel during the term of trust taxpayer will be entitled to the exclusive occupancy of the residence and to the income from property subject_to the rights of the lessee of the caretaker residence all the income of trust must be distributed to taxpayer annually the trust document prohibits distribution of corpus to anyone other than taxpayer in addition taxpayer is prohibited from directly or indirectly reacquiring property other than property trust will hold no assets other than amounts permitted under sec_25_2702-5 trust provides that taxpayer's interest in trust may not be commuted trust will terminate at the earliest of years from the date it is established or the date of taxpayer's death or the date trust ceases to be a qprt if trust terminates at the end of the 20-year term within days of the expiration of the term the trustee shall distribute to taxpayer any cash held by the trustee for purposes authorized by the treasury regulations to the extent the cash is not used to pay expenses_incurred in terminating trust if at the end of the 20-year term trust holds a personal_residence as described in sec_25_2702-5 of the treasury regulations the trustee shall transfer title to the personal_residence in equal shares to the then living descendants of taxpayer per stirpes as tenants in common if taxpayer dies before the 20-year term expires within days of taxpayer's death the trustee shall distribute to the personal representative of taxpayer's estate any cash held by the trustee for purposes authorized by the treasury regulations the trustee shall then distribute the remaining trust assets to or for the benefit of such person or persons or institution or institutions including taxpayer's estate taxpayer's creditors or the creditors of taxpayer's estate in such amounts and proportions and for such estates and upon such terms trusts conditions and limitations as taxpayer shall direct and appoint by taxpayer's last will and testament the trust agreement provides that if taxpayer fails to exercise the general_power_of_appointment or if the exercise thereof is ineffective or invalid or if taxpayer should only partially exercise the power_of_appointment or if the exercise would be partially ineffective or invalid then when the trust term ends upon taxpayer's death the undistributed and unappointed assets pass to or for the benefit of taxpayer's descendants per stirpes if trust ceases to be a qprt with respect to any assets held in trust within days after the cessation date the trustee must convert those assets to a qualified annuity_trust trust must function as a qualified annuity_trust from the conversion date until the termination of trust as specified in sec_25 c ii in addition to the proposed trust agreement taxpayer intends to enter into an agreement with the beneficiaries to rent the residence after the term of the trust expires taxpayer will rent the residence at fair market rental value issue grantor_trust ruling sec_671 provides that if the grantor or another person is treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing the taxable_income or credits against the tax of an individual sec_1_671-3 of the income_tax regulations provides that when under subpart e sec_671 et seq a grantor or another person is treated as the owner of any portion of a_trust there are included in computing his personal income_tax_liability those items of income deduction and credit against tax attributable to or included in that portion for example if a grantor or another person is treated as the owner of the entire trust corpus as well as ordinary_income the grantor takes into account in computing the grantor's income_tax_liability all items of income deduction and credit including capital_gains_and_losses to which the grantor would have been entitled had the trust not been in existence during the period that the grantor is treated as the owner sec_1_671-3 provides that both ordinary_income and other income allocable to corpus are treated as owned by the grantor where the grantor has an interest in or a power over both ordinary_income and corpus or an interest in or power over corpus alone that does not come within the provisions of sec_1 b for example if a grantor is treated under sec_673 as the owner of a portion of a_trust by reason of a reversionary_interest in corpus ie an interest in or power over corpus alone that does not come within the provisions of sec_1 b both ordinary_income and other income allocable to corpus are included in the portion sec_673 provides that the grantor is treated as the owner of any portion of a_trust in which the grantor has a reversionary_interest in either the corpus or the income if as of the inception of that portion of the trust the value of such interest exceeds five percent of the value of such portion sec_677 provides that the grantor is treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed or accumulated for future distribution to the grantor in this case during the trust term taxpayer is entitled to the income of trust thus taxpayer will be considered the owner of the income of trust under sec_677 if taxpayer dies prior to the expiration of the trust term the entire trust will be included in taxpayer's gross_estate and distributed according to taxpayer's exercise of a general testamentary_power_of_appointment or in default of the power to taxpayer's descendants per stirpes therefore taxpayer retains a reversionary_interest in the corpus of the proposed trust if the present_value of taxpayer's reversionary_interest on the date of the transfer determined under sec_7520 exceeds five percent of the value of the trust corpus on the date of the transfer then taxpayer the grantor of the trust will be considered the owner of both the income and the corpus of the trust for federal_income_tax purposes under sec_673 during the year term accordingly taxpayer will include in her federal_income_tax return all items of income deduction and credit against tax with respect to the trust under sec_671 that taxpayer would take into account in computing her taxable_income or credits against tax were the trust not in existence this includes deductions for mortgage interest taxes and other deductions applicable to the residence during the trust term without regard to whether taxpayer or the trust makes the actual payments issue sec_2 - qualified_personal_residence_trust rulings sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest is treated as being zero the value of any retained_interest that is a qualified_interest is determined under sec_7520 sec_2702 provides that sec_2702 shall not apply to any transfer of an interest in trust all the property in which consists of a residence to be used as a personal_residence by persons holding term interests in such trust sec_25_2702-5 provides in part that sec_2702 does not apply to a transfer in trust meeting the requirements of that section a transfer in trust meets the requirements of the section only if the trust is a personal_residence_trust as defined in sec_25_2702-5 sec_25_2702-5 provides that a personal_residence_trust is a_trust the governing instrument of which prohibits the trust from holding any asset other than one residence to be used as the personal_residence of the term holder a_trust meeting the requirements of a qualified_personal_residence_trust as defined in sec_25_2702-5 is treated as a personal_residence_trust sec_25_2702-5 provides that for purposes of sec_2702 a qualified_personal_residence_trust is a_trust meeting all the requirements of the section these requirements must be met by provisions in the governing instrument and these governing instrument provisions must by their terms continue in effect during the existence of any term_interest in the trust sec_25_2702-5 provides that a personal_residence of a term holder is either the principal_residence of the term holder within the meaning of sec_1034 one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a or an undivided fractional interest in either sec_25_2702-5 provides that a personal_residence may include appurtenant_structures used by the term holder for residential purposes and adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence's size and location the fact that a residence is subject_to a mortgage does not affect its status as a personal_residence the term personal_residence does not include any personal_property eg household furnishings sec_25_2702-5 provides that the principal_residence of the term holder will not fail to meet this requirement merely because a portion of the residence is used in an activity meeting the requirements of sec_280a or relating to the deductibility of expenses related to certain uses in a trade_or_business of the taxpayer provided that such use is secondary to use of the residence as a residence a residence is not used primarily as a residence if it is used to provide transient lodging and substantial services in connection with the provision of lodging eg a hotel or a bed and breakfast in this case property has been used as a residence for more than x years further property is comparable in size to other adjoining and nearby residential properties based on the facts submitted and the representations made we conclude that -- property including improvements is not in excess of that which is reasonably appropriate for residential purposes within the meaning of c ii -- leasing the caretaker residence and occupancy during the trust term by lessee of the caretaker residence will not cause property to fail to qualify as a personal_residence under sec_2702 or sec_25_2702-5 -- trust's provisions satisfy the requirements of sec_25 c and taxpayer's transfer qualifies as a transfer to a qprt -- if any of the assets of trust are converted to a qualified_annuity_interest taxpayer's retained_interest will be a qualified_interest under sec_2702 and the value of that interest will be determined under sec_7520 in addition we conclude that the rental agreement which will allow taxpayer to lease the residence after the expiration of trust by paying fair market rental value will not affect the status of the personal_residence_trust for purposes of sec_25 issue estate_tax ruling sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the decedent's interest therein at the time of his death sec_2033 applies generally to property that is owned outright by the decedent and that may be passed by the decedent's will to the beneficiaries of the probate_estate the section does not apply to property interests that are extinguished at death sec_2036 provides that the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has made a transfer by trust or otherwise under which the decedent has retained for his life or for a period that does not in fact end before his death the possession or enjoyment of or the right to income from the property or the right either alone or in conjunction with any person to designate the person who shall possess or enjoy the property or the income from the property revrul_70_155 1970_1_cb_189 holds that the value of a residence occupied rent free by a donor after he transferred title to his son and daughter-in-law pursuant to an express or implied understanding by all the parties is includible in the donor's gross_estate under sec_2036 in this case taxpayer intends to enter into an agreement with her children to lease the property at fair market rental value after the trust term expires the fact that taxpayer rents the property from her children after the trust term expires will not cause the property to be included in her estate under sec_2036 issue gift_tax ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual sec_2511 provides that the gift_tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 states that as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or the benefit of another the gift is complete sec_2512 provides that if a gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_25_2512-5 provides that when the donor transfers property in trust or otherwise and retains an interest therein generally the value_of_the_gift is the value of the property transferred less the value of the donor's retained_interest however if the donor transfers property after date to or for the benefit of a member of the donor's family the value_of_the_gift is the value of the property transferred less the value of donor's retained_interest as determined under sec_2702 sec_2702 provides that the value of an interest in trust retained by the transferor shall be determined under sec_7520 if the retained_interest is a qualified_interest as defined in sec_2702 or shall be zero if the retained_interest is not a qualified_interest however sec_2702 provides that sec_2702 does not apply in the case of a transfer in trust which meets the requirements for a qualified_personal_residence_trust therefore based on the facts submitted and the representations made we conclude that if taxpayer properly executes the proposed trust taxpayer’s transfer of the contingent_remainder interest in trust will be a completed_gift for gift_tax purposes the value of which will be equal to the fair_market_value of property transferred minus a the present_value of taxpayer’s retained income_interest in property determined under sec_7520 and b the present_value of taxpayer's retained contingent reversion in property determined under sec_7520 a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters no opinion is expressed regarding the tax treatment of these transactions under any other provision of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours industries assistant chief_counsel passthroughs and special by katherine a mellody assistant to the chief branch
